DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 5/02/2022. 
Claims 1, 4, 21, and 34 have been amended. Claims 1-13 and 21-46 are pending and will be considered for examination.
3.  	In light of applicant’s amendments to the specification submitted on 05/02/2022, the objection to the Drawing is withdrawn.
4.	In light of applicant’s amendments to the claim, the objections to the claim is withdrawn.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5. 	Claims 1-13 and 21-46 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Michael (US 2010/0010851 A1) in view of “Office Space Calculator” (published on Nov. 30, 2017 by cubicles.com, hereinafter Cubicles).  	
As in independent Claim 1, Walker teaches a system for estimating space and budgeting requirements for real estate applications (at least pars. 1-2 and 18-20), comprising: 
a processor (fig. 2, par. 29, one or more CPU’s 42); and 
a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory to (fig. 2, pars. 29-31, a memory stores application program, software, or instruction for execution by the CPU for performing actions/operations): 
provide remote access to a client device over a network to receive real estate space and budgeting estimate in real time through a graphical user interface (figs. 2-3, pars. 28, 31, a system provides remote access to a client device (e.g., workstations or computing systems 24, 26, and 28) over a network so a user can receive information or data related to real estate via a graphical user interface presented on a website as shown in at least fig. 3; further see figs. 13-16 for another example); 
transmit a plurality of test fit parameters for display in the graphical user interface for selection (fig. 3, at least pars.60-62, a plurality of test fit parameters (or options) can be presented to the graphical user interface for user selection); 
receive, via the graphical user interface, the selected test fit parameters (fig. 3, at least pars.60-62, the user may select the test fit parameters (e.g., area type of an office, a number of areas, etc.) via the graphical user interface); 
receive, via the graphical user interface, a selection of a property record of a subject property (at least pars. 61, 71, information or data for a selection of a property can be received from a database (e.g., space program database 40, graphics database 38, construction details database 39, etc.; further see pars. 29-31); 
automatically generate a leasing cost estimate and a construction cost estimate based on the selected test fit parameters and the property record (figs. 3, 12, at least pars.  62, 69-70, 100, the system automatically generates a leasing cost of fig. 3 and a construction cost estimate of fig. 12 based on the selected test fit parameters and the property information/data; further see figs. 5-6, pars. 73-76); 
automatically generate a proposed layout of a floor plan based on the selected test fit parameters and the property record (fig. 3, at least pars.60-62, the system provides an image of a floor plan based on the selected test fit parameters and the property information); and 
transmit the generated leasing cost estimate, the generated construction cost estimate, and the generated proposed layout of the floor plan for display in the graphical user interface (at least pars.  62, 69-70, 100, the graphical user interface displays the image with the leasing cost estimate and the construction cost estimate; further see figs. 13-16 for another example).
Walker does not appear to explicitly teach that one of the selected test fit parameters comprises one of a plurality of overall office layout styles which each have a different overall ratio of single-user workspace to common space.
However, in the same field of the invention, Cubicles teaches that one of the selected test fit parameters comprises one of a plurality of overall office layout styles which each have a different overall ratio of single-user workspace to common space (see pages 1-4 and figures, this free office space calculator allows a user to select a different overall ratio of single-user workspace (e.g., large cubicle, standard cubicle, small cubicle, etc.) to generate an estimated rentable area).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of the plurality of test fit parameters (or options) to estimate the leasing cost and construction cost with the selected options taught by Walker with the presenting of the test fit parameters including the different overall ratio of single-user workspace taught by Cubicles to present the test fit parameters including the different overall ratio of single-user workspace when the system presents the graphical user interface with the test fit parameters for estimating the leasing cost and construction cost. The motivation or suggestion would be to present test fit parameters including different overall ratio of single-user workspaces for a construction budget that allows a user to easily plan the space with affordable budget. 

 	As in Claim 2, Walker-Cubicles teaches all the limitations of Claim 1. Walker-Cubicles further teaches that wherein the proposed layout of the floor plan includes at least one of the following: a two-dimensional computer-assisted drafting (CAD) floor plan, a three-dimensional CAD floor plan, or a three-dimensional animation of a walk-through floor plan (Walker, fig. 3, par. 30, the images may be .gif or .jpg file types produced through AUTOCAD or COREL and uploaded to s server for storage on the graphics database 38).  

As in Claim 3, Walker-Cubicles teaches all the limitations of Claim 1. Walker-Cubicles further teaches that the test fit parameters define needs for an application of the subject property (Walker, figs. 3-7, at least pars.60-62).  

 	As in Claim 4, Walker-Cubicles teaches all the limitations of Claim 3. Walker-Cubicles further teaches that the test fit parameters include at least one of the following information: office style, headcount, office sizes, manufacturing style, warehousing style, retail locations, professional office, medical office, and dimensions of workspaces, requirements for common spaces, or office finish level (Walker, fig. 3, at least pars.60-62; further see figs. 13-16 for another example).  

	As in Claim 5, Walker-Cubicles teaches all the limitations of Claim 4. Walker-Cubicles does not that the office style determines how densely the subject property is used by the application (Walker, see figs. 8-9 and 13, at least pars. 90-93, 109-111, for example, offices in different sizes for a salesperson, an administrative, a vice president, etc.) 

 	As in Claim 6, Walker-Cubicles teaches all the limitations of Claim 4. Walker-Cubicles further teaches that the office styles include at least one of the following: traditional, modern or progressive office styles (Walker, fig. 3, par. 60, for example, a typical mid-level manager's office).  

	As in Claim 7, Walker-Cubicles teaches all the limitations of Claim 6. Walker-Cubicles further teaches that the traditional office style includes a first ratio of single-user workspace to common space, the progressive office style includes a second ratio of single-use workspace to common space, and the modern office style includes a third ratio of single-user work space to common space, wherein the first ratio is greater than the second ratio, and the third ratio falls between the first ratio and the second ratio (Walker, see figs. 8-9 and 13, at least pars. 90-93, 109-111, for example, offices in different sizes for a salesperson, an administrative, a vice president, etc.) 

 	As in Claim 8, Walker-Cubicles teaches all the limitations of Claim 4. Walker-Cubicles further teaches that the headcount includes at least one of the following: number of workers or number of workspaces (Walker, par. 93, 98, 106, a number of people, a number of rooms, employee sizes, etc.).  

 	As in Claim 9, Walker-Cubicles teaches all the limitations of Claim 8. Walker-Cubicles further teaches receiving a total headcount and a minimum number of enclosed offices from the client device (Walker, at least pars. 112-122); and  
automatically allocating remaining of the total headcount based on a received selection of the office style (Walker, at least pars. 112-122).  

	As in Claim 10, Walker-Cubicles teaches all the limitations of Claim 1 Walker-Cubicles further teaches that the property record defines parameters limiting the application of the subject property (Walker, at least pars. 61, 71, 84, 91).

 	As in Claim 11, Walker-Cubicles teaches all the limitations of Claim 1. Walker-Cubicles further teaches that the property record includes parameters on at least one of the following: floors or units on each floor (Walker, at least pars. 15, 73, 84, 87).  

 	As in Claim 12, Walker-Cubicles teaches all the limitations of Claim 1. Walker-Cubicles further teaches that the parameters of the property record include space available for lease, gearing ratios, leasing cost per square foot, estimated tax expense per square foot, estimated utilities cost, and a CAD layout of each available unit (Walker, see at least figs. 3, 5, 8-9, 12, and pars. 93, 30, 99-100). 

 	As in Claim 13, Walker-Cubicles teaches all the limitations of Claim 1. Walker-Cubicles further teaches that the processor is configured to: 
receive a selection made in the graphical user interface of one of the following (Walker, fig. 3, at least pars.60-62): the generated leasing cost estimate, the generated construction cost estimate, or the generated proposed layout of the floor plan, and automatically transmit a detailed version of the selection for display in the graphical user interface (Walker, fig. 3, at least pars.60-62).  

 	Claims 21 and 34 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claims 22 and 35 are substantially similar to Claim 2 and rejected under the same rationale.

 	Claims 23 and 36 are substantially similar to Claim 3 and rejected under the same rationale.

 	Claims 24 and 37 are substantially similar to Claim 4 and rejected under the same rationale.

 	Claims 25 and 38 are substantially similar to Claim 5 and rejected under the same rationale.

 	Claims 26 and 39 are substantially similar to Claim 6 and rejected under the same rationale.

 	Claims 27 and 40 are substantially similar to Claim 7 and rejected under the same rationale.

 	Claims 28 and 41 are substantially similar to Claim 8 and rejected under the same rationale.

 	Claims 29 and 42 are substantially similar to Claim 9 and rejected under the same rationale.

  	Claims 30 and 43 are substantially similar to Claim 10 and rejected under the same rationale.

 	Claims 31 and 44 are substantially similar to Claim 11 and rejected under the same rationale.

 	Claims 32 and 45 are substantially similar to Claim 12 and rejected under the same rationale.

 	Claims 33 and 46 are substantially similar to Claim 13 and rejected under the same rationale.


Response to Arguments
6.	Applicant's arguments with respect to the claims -13 and 21-46 have been fully considered, but are moot in view of the new ground(s) of rejection.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144